       Case 1:19-cr-10115-PBS Document 339-1 Filed 06/21/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

                                                               )
UNITED STATES OF AMERICA,                                      )
                                                               )
            v.                                                 ) Case No. 19-cr-10115-PBS
                                                               )
DAVINA ISACKSON,
                                                               ) REDACTED - PUBLICLY FILED
                           Defendant.                          )



             DEFENDANT DAVINA ISACKSON'S MOTION TO PERMIT LIMITED
                  INTERNATIONAL TRAVEL TO BARCELONA, SPAIN

            Defendant Davina Isackson, by and through her counsel of record David K. Willingham

and Michael V Schafler of Boies Schiller Flexner LLP and Peter E. Gelhaar of Donnelly, Conroy

& Gelhaar, LLP, respectfully requests that the Court modify its Order Setting Conditions of

Release, Dkt. # 89, to (1) permit Ms. Isackson to travel to Barcelona, Spain between July 14 and

August 7, 2019 and (2) return her United States passport to her for the purposes of the requested

travel. 1




            1.     On March 18, 2019, Ms. Isackson made her initial appearance before this Court in

this matter. She was released on bond conditions that included the posting of a $1,000,000.00

appearance bond secured by real property and agreeing to the following: (1) surrender her U.S.

and Canadian passports to the U.S. Probation and Pretrial Services Office ("Pretrial Services");

(2) not obtain another passport or other travel document; (3) and to restrict her travel to the


1
 Ms. Isackson has not made any travel plans yet. It may be necessary for her to travel through England and/or Italy
as part of her travels. Accordingly, she requests permission as part of this request to travel through those countries
as well.

                                                           1
